Citation Nr: 0328608	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-03 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dysthymia and a 
personality disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, 
stiffness, and numbness, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
1986 and from September 1990 to May 1991.  During his second 
period of active duty, he served in Southwest Asia from 
November 1990 until April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.




REMAND

Initially, the Board notes that additional medical records 
need to be obtained prior to Board action on this case.  
First, the claims file contains a copy of a favorable April 
2003 Social Security Administration decision, but the medical 
records upon which this decision was based are not included 
in the claims file.  Second, during his May 2003 Board 
hearing, the veteran reported current treatment for his 
claimed disabilities from VA medical centers in Chillicothe 
and Dayton, Ohio, as well as from a "local C-bock" in 
Portsmouth, Ohio.  All medical records corresponding to this 
treatment need to be obtained and added to the claims file.

The Board also finds that further VA examinations of the 
veteran's claimed disabilities are needed, particularly in 
view of the fact that he has claimed these disabilities as 
due to an undiagnosed illness resulting from his service in 
Southwest Asia.  

Although the veteran has been diagnosed with dysthymia on 
multiple occasions, he has not been examined for the express 
purpose of determining the etiology of this disorder.  As an 
October 2002 VA medical record contains the opinion that a 
diagnosis of PTSD (which, in and of itself, is not at issue 
in this appeal) is related to service, the Board finds that 
there is a reasonable possibility that there may be an 
etiological link between current dysthymia and service.  
Accordingly, a further examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

The veteran has also been diagnosed with multiple headache 
conditions (tension and vascular) and has been seen on 
multiple occasions for joint pain and numbness.  The exact 
nature (e.g., whether these are diagnosed or "undiagnosed" 
disorders) and etiology of these disorders have not been 
adequately addressed on examination to date, however.  
Similarly, the nature and etiology of the veteran's claimed 
sleep disorder and fatigue have not been sufficiently 
addressed on examination to date.

In addition, the veteran indicated at his personal hearing 
that he wished to pursue the issue of service connection for 
a left knee disability as a consequence of an inservice 
injury.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
veteran of the new provisions of 
38 U.S.C.A. §§ 5103 and 5103A, inform him 
of his right to submit new evidence, 
describe the type of evidence needed to 
substantiate his claims, and provide a 
discussion of the relative duties of VA 
and the veteran in obtaining relevant 
evidence.  In issuing this letter, the RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  The RO should then contact the Social 
Security Administration and request all 
medical records corresponding to its 
April 2003 decision in favor of the 
veteran.  All records obtained by the RO 
must be added to the claims file, and, if 
such records are unavailable, 
documentation to that effect must be 
added to the claims file.

3.  The RO should also contact the VA 
Medical Centers in Chillicothe and 
Dayton, Ohio, as well as the "local C-
bock" in Portsmouth, Ohio noted by the 
veteran, and request all records of 
treatment dated on and after October 
2002.  All records obtained by the RO 
must be added to the claims file, and, if 
such records are unavailable, 
documentation to that effect must be 
added to the claims file.

4.  The RO should then afford the veteran 
a VA psychiatric examination to determine 
the nature, extent, and etiology of his 
claimed dysthymia and personality 
disorder.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  Based on the examination 
results and the claims file review, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a current psychiatric 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

5.  Then, the RO should provide the 
veteran with a VA general medical 
examination to address the nature, 
extent, and etiology of his claimed 
headaches; joint pain, stiffness, and 
numbness; sleep disorder; and fatigue.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  With regard to each of 
the claimed disabilities, the examiner 
must first specify whether the veteran 
actually suffers from a chronic disorder 
OR only sporadic symptomatology that is 
not chronic in nature.  For each disorder 
that is determined to be chronic in 
nature, the examiner must specify whether 
this disorder can be attributed to a 
known clinical diagnosis.  (If 
applicable, the veteran's joints should 
be discussed separately.)  For each 
disorder attributed to a known clinical 
diagnosis, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that such disorder 
is etiologically related to service.  If, 
however, the examiner finds that any of 
the veteran's claimed disorders are 
chronic but not attributable to a known 
clinical diagnosis, it is imperative that 
the examiner so state.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

6.  The RO also should provide the 
veteran with a VA orthopedic examination 
to address the nature, extent, and 
etiology of his claimed left knee 
condition.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination. The 
examiner must render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that such left knee disorder 
is etiologically related to theclaimed 
inservice injury. All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

7.  Then, after ensuring that all 
requested development has been 
accomplished in accordance with the 
instructions noted above, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
left knee injury and dysthymia and a 
personality disorder; headaches; joint 
pain, stiffness, and numbness; a sleep 
disorder; and fatigue, all to include as 
due to an undiagnosed illness.  If the 
determination of one or more of these 
claims remains unfavorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to ensure full compliance with 
VA's due process requirements, and the Board intimates no 
opinion as to the ultimate merits of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



